 

AF Approves fA Chief appro ”\ |

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
UNITED STATES OF AMERICA
v. CASENO. $:2(-¢e- 308-TPB-AEP
COREY SMALL
PLEA AGREEMENT

Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by
Karin Hoppman, Acting United States Attorney for the Middle District of
Florida, and the defendant, Corey Small, and the attorneys for the defendant,
Jervis Wise and Bjorn Brunvand, mutually agree as follows:

A.  Particularized Terms

1. Counts Pleading To

The defendant shall enter a plea of guilty to Counts One through
Five of the Information. Count One charges the defendant with interfering
with commerce by robbery, in violation of 18 U.S.C. § 1951. Count Two
charges the defendant with using and brandishing a firearm in furtherance of a
crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii). Count Three
charges the defendant with conspiring to distribute cocaine and cocaine base,
in violation of 21 U.S.C. § 846 and § 841(b)(1)(C). Count Four charges the

defendant with possessing, brandishing, and discharging a firearm in

oy cS
Defendant’s Initials CS

 
furtherance of a drug trafficking crime, and causing the death of L.F. by
murder, in violation of 18 U.S.C. §§ 924(c)(1)(A)(iii) and 924g). Count Five
charges possessing a firearm after being convicted of a felony offense, in
violation of 18 U.S.C. § 922(g)(1).

2. Minimum and Maximum Penalties

Count One (interference with commerce by robbery) is
punishable by a maximum term of twenty years in prison, a fine of up to
$250,000, a term of supervised release of up to three years, and a special
assessment of $100.

Count Two (possessing and brandishing of a firearm in
furtherance of a crime of violence) is punishable by a mandatory-minimum
term of 7 years in prison, up to life in prison, which sentence must run
consecutively to any other sentence, a fine of up to $250,000, a term of
supervised release of up to five years, and a special assessment of $100.

Count Three (drug conspiracy) is punishable by a maximum term ~
of 20 years in prison, a fine of up to $250,000, a term of supervised release of
at least three years up to life, and a special assessment of $100.

Count Four (possessing a firearm in furtherance of a drug

trafficking crime, causing murder) is punishable by a maximum term of life in

f\ os

Defendant’s Initials ( 5 2

 
prison, a fine not to exceed $250,000, a term of supervised release not to
exceed five years, and a special assessment of $100.

Count Five (felon in possession of a firearm) is punishable by a
maximum term of ten years in prison, a fine of up to $250,000, a term of
supervised release of up to three years, and a special assessment of $100.

Additionally, the Court shall order the defendant to make
restitution to any victim of the offense, and with respect to other offenses, the
Court may order the defendant to make restitution to any victim of the
offense, or to the community, as set forth below.

3. Elements of the Offense

 

The defendant acknowledges understanding the nature and
elements of the offenses with which defendant has been charged and to which
defendant is pleading guilty.

The elements of Count One (interference with commerce by robbery)

are:

First: The defendant knowingly acquired someone else’s
personal property;

Second: The defendant took the property against the victim's will,
by using actual or threatened immediate force or violence;
and

Third: The defendant's actions obstructed, delayed, or affected

interstate commerce.

Defendant’s Initials U< 3

 
The elements of Count Two (possessing and brandishing of a

firearm in furtherance of a crime of violence) are:

First:

Second:

Third:

The defendant committed the crime of violence
charged in Count One of the Information;

In furtherance of that crime, the defendant knowingly
possessed a firearm, as charged in the Information; and

The firearm was brandished.

The elements of Count Three (drug conspiracy) are:

First:

Second:

Third:

Two or more people in some way agreed to try to
accomplish a shared and unlawful plan;

The defendant, knew the unlawful purpose of the plan
and willfully joined in it; and

The object of the unlawful plan was to distribute or possess
with intent to distribute cocaine or cocaine base.

The elements of Count Four (possessing a firearm in furtherance

of a drug trafficking crime, causing L.F.’s death by murder) are:

First:

Second:

Third:

The defendant committed the drug-trafficking crime
charged in Count Three of the Information;

In furtherance of that crime, the defendant knowingly
possessed a firearm, as charged in the Information; and

In the course of that crime, the defendant caused the death
of L.F. through the use of the firearm, by first degree
murder, as defined in 18 U.S.C. § 1111.

The elements of Count Five (felon in possession of a firearm) are:

Defendant’s Initials C S 4

 
First: The defendant knowingly possessed a firearm or
ammunition in or affecting interstate commerce
or foreign commerce; and

Second: Before the defendant possessed the firearm or
ammunition, the Defendant knew he had been convicted
in a court of a crime punishable by imprisonment for a
term of more than one year.

4. Indictment Waiver
The defendant understands, and waives, the right to be charged
by way of indictment before a federal grand jury.
5. Statute of Limitations Waiver
The defendant understands, and waives, any defense available under
the statute of limitations, 18 U.S.C. § 3282(a), relating to Counts One and
Two of the Information. See Musacchio v. United States, 136 S. Ct. 709, 716-18
(2016); United States v. Najjar, 283 F.3d 1306, 1309 (11th Cir. 2002).
6. No Further Charges
If the Court accepts this plea agreement, the United States
Attorney's Office for the Middle District of Florida agrees not to charge
defendant with committing any other federal criminal offenses known to the

United States Attorney's Office at the time of the execution of this agreement.

Defendant’s Initials ( ) 5 5

 
7. Mandatory Restitution to Victim of Offense of Conviction
Pursuant to 18 U.S.C. § 3663A(b)(3), the defendant agrees to
make full restitution to the family of L.F. for reimbursement of any necessary
funeral and related services. The defendant also agrees to pay $53.41 to P.K.
8. Guidelines Sentence
Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States will
recommend to the Court that the defendant be sentenced within the
defendant’s applicable guidelines range as determined by the Court pursuant
to the United States Sentencing Guidelines, as adjusted by any departure the
United States has agreed to recommend in this plea agreement. The parties
‘understand that such a recommendation is not binding on the Court and that,
if it is not accepted by this Court, neither the United States nor the defendant
will be allowed to withdraw from the plea agreement, and the defendant will
not be allowed to withdraw from the plea of guilty.
9. Acceptance of Responsibility - Three Levels
At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,
the United States will not oppose to the Court that the defendant receive a
two-level downward adjustment for acceptance of responsibility, pursuant to

USSG §3E1.1(a). The defendant understands that this recommendation or

Defendant’s Initials _{ ; > 6

 
request is not binding on the Court, and if not accepted by the Court, the
defendant will not be allowed to withdraw from the plea.

Further, at the time of sentencing, if the defendant's offense level
prior to operation of subsection (a) is level 16 or greater, and if the defendant
complies with the provisions of USSG §3E1.1(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a motion
pursuant to USSG §3E1.1(b) for a downward adjustment of one additional
level. The defendant understands that the determination as to whether the
defendant has qualified for a downward adjustment of a third level for
acceptance of responsibility rests solely with the United States Attorney for the
Middle District of Florida, and the defendant agrees that the defendant cannot
and will not challenge that determination, whether by appeal, collateral attack,
or otherwise.

10. Cooperation - Substantial Assistance to be Considered

Defendant agrees to cooperate fully with the United States in the
investigation and prosecution of other persons, and to testify, subject to a
prosecution for perjury or making a false statement, fully and truthfully before
any federal court proceeding or federal grand jury in connection with the

charges in this case and other matters, such cooperation to further include a

Defendant’s Initials LU > 7

 
full and complete disclosure of all relevant information, including production
of any and all books, papers, documents, and other objects in defendant's
possession or control, and to be reasonably available for interviews which the
United States may require. If the cooperation is completed prior to
sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policy of the United
States Attorney for the Middle District of Florida, warranting the filing of a
motion at the time of sentencing recommending (1) a downward departure
from the applicable guideline range pursuant to USSG §5K1.1, or (2) the
imposition of a sentence below a statutory minimum, if any, pursuant to 18
U.S.C. § 3553(e), or (3) both. Ifthe cooperation is completed subsequent to
sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policy of the United
States Attorney for the Middle District of Florida, warranting the filing of a
motion for a reduction of sentence within one year of the imposition of
sentence pursuant to Fed. R. Crim. P. 35(b). In any case, the defendant
understands that the determination as to whether "substantial assistance" has
been provided or what type of motion related thereto will be filed, if any, rests

solely with the United States Attorney for the Middle District of Florida, and

Defendant’s Initials L >

 
the defendant agrees that defendant cannot and will not challenge that
determination, whether by appeal, collateral attack, or otherwise.
11. Use of Information - Section 1B1.8
Pursuant to USSG §1B1.8(a), the United States agrees that no
self-incriminating information which the defendant may provide during the
course of defendant's cooperation and pursuant to this agreement shall be used
in determining the applicable sentencing guideline range, subject to the
restrictions and limitations set forth in USSG §1B1.8(b).
12. Cooperation - Responsibilities of Parties
a. The government will make known to the Court and other
relevant authorities the nature and extent of defendant's cooperation and any
other mitigating circumstances indicative of the defendant's rehabilitative
intent by assuming the fundamental civic duty of reporting crime. However,
the defendant understands that the government can make no representation
that the Court will impose a lesser sentence solely on account of, or in
consideration of, such cooperation.
b. It is understood that should the defendant knowingly
provide incomplete or untruthful testimony, statements, or information
pursuant to this agreement, or should the defendant falsely implicate or

incriminate any person, or should the defendant fail to voluntarily and

Defendant’s Initials C - 9

 
unreservedly disclose and provide full, complete, truthful, and honest
knowledge, information, and cooperation regarding any of the matters noted
herein, the following conditions shall apply:

(1) The defendant may be prosecuted for any perjury or
false declarations, if any, committed while testifying pursuant to this
agreement, or for obstruction of justice.

(2) The United States may prosecute the defendant for
the charges which are to be dismissed pursuant to this agreement, if any, and
may either seek reinstatement of or refile such charges and prosecute the
defendant thereon in the event such charges have been dismissed pursuant to
this agreement. With regard to such charges, if any, which have been
dismissed, the defendant, being fully aware of the nature of all such charges
now pending in the instant case, and being further aware of defendant's rights,
as to all felony charges pending in such cases (those offenses punishable by
imprisonment for a term of over one year), to not be held to answer to said
felony charges unless on a presentment or indictment of a grand jury, and
further being aware that all such felony charges in the instant case have
heretofore properly been returned by the indictment of a grand jury, does
hereby agree to reinstatement of such charges by recision of any order

dismissing them or, alternatively, does hereby waive, in open court,

Defendant’s Initials US 10

 
prosecution by indictment and consents that the United States may proceed by
information instead of by indictment with regard to any felony charges which
may be dismissed in the instant case, pursuant to this plea agreement, and the
defendant further agrees to waive the statute of limitations and any speedy
trial claims on such charges.

(3) |The United States may prosecute the defendant for
any offenses set forth herein, if any, the prosecution of which in accordance
with this agreement the United States had agreed to forego, and the defendant
agrees to waive the statute of limitations and any speedy trial claims as to any
such offenses.

(4) The government may use against the defendant the
defendant's own admissions and statements and the information and books,
papers, documents, and objects that the defendant has furnished in the course
of the defendant's cooperation with the government.

(5) The defendant will not be permitted to withdraw the
guilty pleas to those counts to which defendant hereby agrees to plead in the
instant case. At the option of the United States, the defendant will be entitled
to the sentencing limitations, if any, set forth in this plea agreement, with
regard to those counts to which the defendant has pled; or the United States

may move the Court to declare this entire plea agreement null and void.

Defendant’s Initials C S 11

 
13. Forfeiture of Assets

The defendant agrees to forfeit to the United States immediately
and voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to 21 U.S.C. § 853, 18 U.S.C. §§ 924(d) and 981(a)(1)(C),
and 28 U.S.C. § 2461(c), whether in the possession or control of the United
States, the defendant or defendant's nominees. The property to be forfeited
includes a .25-caliber, Bryco Arms, semi-automatic pistol.

The defendant also agrees to waive all constitutional, statutory
and procedural challenges (including direct appeal, habeas corpus, or any
other means) to any forfeiture carried out in accordance with this Plea
Agreement on any grounds, including that the forfeiture described herein
constitutes an excessive fine, was not properly noticed in the charging
instrument, addressed by the Court at the time of the guilty plea, announced at
sentencing, or incorporated into the judgment.

If the United States seeks the forfeiture of specific assets pursuant
to Rule 32.2(b)(4), the defendant agrees that the preliminary order of forfeiture
will satisfy the notice requirement and will be final as to the defendant at the
time it is entered. In the event the forfeiture is omitted from the judgment, the
defendant agrees that the forfeiture order may be incorporated into the written

judgment at any time pursuant to Rule 36.

wow
2

Defendant’s Initials CU > 12

 
The defendant agrees to take all steps necessary to identify and
locate all property subject to forfeiture and to transfer custody of such property
to the United States before the defendant’s sentencing. To that end, the
defendant agrees to make a full and complete disclosure of all assets over
which defendant exercises control directly or indirectly, including all assets
held by nominees, to execute any documents requested by the United States to
obtain from any other parties by lawful means any records of assets owned by
the defendant, and to consent to the release of the defendant’s tax returns for
the previous five years. The defendant further agrees to be interviewed by the
government, prior to and after sentencing, regarding such assets and their
connection to criminal conduct. The defendant further agrees to be
polygraphed on the issue of assets, if it is deemed necessary by the United
States. The defendant agrees that Federal Rule of Criminal Procedure 11 and
USSG § 1B1.8 will not protect from forfeiture assets disclosed by the
defendant as part of the defendant’s cooperation.

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to the forfeitable assets before the
defendant’s sentencing. In addition to providing full and complete

information about forfeitable assets, these steps include, but are not limited to,

Defendant’s Initials CS 13

 
the surrender of title, the signing of a consent decree of forfeiture, and signing
of any other documents necessary to effectuate such transfers.

Forfeiture of the defendant's assets shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment, or any other penalty
the Court may impose upon the defendant in addition to forfeiture.

The defendant agrees that, in the event the Court determines that
the defendant has breached this section of the Plea Agreement, the defendant
may be found ineligible for a reduction in the Guidelines calculation for
acceptance of responsibility and substantial assistance, and may be eligible for
an obstruction of justice enhancement.

The defendant agrees that the forfeiture provisions of this plea
agreement are intended to, and will, survive the defendant, notwithstanding
the abatement of any underlying criminal conviction after the execution of this
agreement. The forfeitability of any particular property pursuant to this
agreement shall be determined as if the defendant had survived, and that
determination shall be binding upon defendant’s heirs, successors and assigns

until the agreed forfeiture, including any agreed forfeiture amount, is collected

in full.

fr
Defendant’s Initials L S 14

 
B. Standard Terms and Conditions
1. Restitution, Special Assessment and Fine

The defendant understands and agrees that the Court, in addition
to or in lieu of any other penalty, shall order the defendant to make restitution
to any victim of the offense(s), pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant
to make restitution to any victim of the offense(s), pursuant to 18 U.S.C. §
3663, including restitution as to all counts charged, whether or not the
defendant enters a plea of guilty to such counts, and whether or not such
counts are dismissed pursuant to this agreement. The defendant further
understands that compliance with any restitution payment plan imposed by
the Court in no way precludes the United States from simultaneously pursuing
other statutory remedies for collecting restitution (28 U.S.C. § 3003(b)(2)),
including, but not limited to, garnishment and execution, pursuant to the
Mandatory Victims Restitution Act, in order to ensure that the defendant’s
restitution obligation is satisfied.

On each count to which a plea of guilty is entered, the Court
shall impose a special assessment pursuant to 18 U.S.C. § 3013. The special

assessment is due on the date of sentencing.

Defendant’s Initials C > 15

 
The defendant understands that this agreement imposes no
limitation as to fine.
2. Supervised Release
The defendant understands that the offense(s) to which the
defendant is pleading provide(s) for imposition of a term of supervised release
upon release from imprisonment, and that, if the defendant should violate the
conditions of release, the defendant would be subject to a further term of
imprisonment.
3. Immigration Consequences of Pleading Guilty
The defendant has been advised and understands that, upon
conviction, a defendant who is not a United States citizen may be removed
from the United States, denied citizenship, and denied admission to the
United States in the future.
4. Sentencing Information
The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide factual
information, including the totality of the defendant's criminal activities, if any,
not limited to the count(s) to which defendant pleads, to respond to comments

made by the defendant or defendant's counsel, and to correct any

Defendant’s Initials C > 16

 
misstatements or inaccuracies. The United States further reserves its right to
make any recommendations it deems appropriate regarding the disposition of
this case, subject to any limitations set forth herein, if any.
5. Financial Disclosures

Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.
32(d)(2)(A)(ii), the defendant agrees to complete and submit to the United
States Attorney's Office within 30 days of execution of this agreement an
affidavit reflecting the defendant's financial condition. The defendant
promises that his financial statement and disclosures will be complete,
accurate and truthful and will include all assets in which he has any interest or
over which the defendant exercises control, directly or indirectly, including
those held by a spouse, dependent, nominee or other third party. The
defendant further agrees to execute any documents requested by the United
States needed to obtain from any third parties any records of assets owned by
the defendant, directly or through a nominee, and, by the execution of this
Plea Agreement, consents to the release of the defendant's tax returns for the
previous five years. The defendant similarly agrees and authorizes the United
States Attorney's Office to provide to, and obtain from, the United States
Probation Office, the financial affidavit, any of the defendant's federal, state,

and local tax returns, bank records and any other financial information

Defendant’s Initials C > 17

 
concerning the defendant, for the purpose of making any recommendations to
the Court and for collecting any assessments, fines, restitution, or forfeiture
ordered by the Court. The defendant expressly authorizes the United States
Attorney's Office to obtain current credit reports in order to evaluate the
defendant's ability to satisfy any financial obligation imposed by the Court.
6. Sentencing Recommendations

It is understood by the parties that the Court is neither a party to
nor bound by this agreement. The Court may accept or reject the agreement,
or defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office. The defendant
understands and acknowledges that, although the parties are permitted to
make recommendations and present arguments to the Court, the sentence will
be determined solely by the Court, with the assistance of the United States
Probation Office. Defendant further understands and acknowledges that any
discussions between defendant or defendant's attorney and the attorney or
other agents for the government regarding any recommendations by the
government are not binding on the Court and that, should any
recommendations be rejected, defendant will not be permitted to withdraw
defendant's plea pursuant to this plea agreement. The government expressly

reserves the right to support and defend any decision that the Court may make

Defendant’s Initials CL 18

 
with regard to the defendant's sentence, whether or not such decision is
consistent with the government's recommendations contained herein.
7. Defendant's Waiver of Right to Appeal the Sentence

The defendant agrees that this Court has jurisdiction and
authority to impose any sentence up to the statutory maximum and expressly
waives the right to appeal defendant's sentence on any ground, including the
ground that the Court erred in determining the applicable guidelines range
pursuant to the United States Sentencing Guidelines, except (a) the ground
that the sentence exceeds the defendant's applicable guidelines range as
determined by the Court pursuant to the United States Sentencing Guidelines;
(b) the ground that the sentence exceeds the statutory maximum penalty; or (c)
the ground that the sentence violates the Eighth Amendment to the
Constitution; provided, however, that if the government exercises its right to
appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the
defendant is released from his waiver and may appeal the sentence as
authorized by 18 U.S.C. § 3742(a).

8. Middle District of Florida Agreement

It is further understood that this agreement is limited to the

Office of the United States Attorney for the Middle District of Florida and

cannot bind other federal, state, or local prosecuting authorities, although this

fr. &
Defendant’s Initials L 5 19

 
office will bring defendant's cooperation, if any, to the attention of other
prosecuting officers or others, if requested.
9. Filing of Agreement

This agreement shall be presented to the Court, in open court or
in camera, in whole or in part, upon a showing of good cause, and filed in this
cause, at the time of defendant's entry of a plea of guilty pursuant hereto.

10. Voluntariness

The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon
any discussions between the attorney for the government and the defendant
and defendant's attorney and without promise of benefit of any kind (other
than the concessions contained herein), and without threats, force,
intimidation, or coercion of any kind. The defendant further acknowledges
defendant's understanding of the nature of the offense or offenses to which
defendant is pleading guilty and the elements thereof, including the penalties
provided by law, and defendant's complete satisfaction with the representation
and advice received from defendant's undersigned counsel (if any). The
defendant also understands that defendant has the right to plead not guilty or
to persist in that plea if it has already been made, and that defendant has the

right to be tried by a jury with the assistance of counsel, the right to confront

Sc
Defendant’s Initials CS 20

 
and cross-examine the witnesses against defendant, the right against
compulsory self-incrimination, and the right to compulsory process for the
attendance of witnesses to testify in defendant's defense; but, by pleading
guilty, defendant waives or gives up those rights and there will be no trial.
The defendant further understands that if defendant pleads guilty, the Court
may ask defendant questions about the offense or offenses to which defendant
pleaded, and if defendant answers those questions under oath, on the record,
and in the presence of counsel (if any), defendant's answers may later be used
against defendant in a prosecution for perjury or false statement. The
defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded and, if any of such offenses are
felonies, may thereby be deprived of certain rights, such as the right to vote, to
hold public office, to serve on a jury, or to have possession of firearms.
11. Factual Basis

The defendant is pleading guilty because defendant is in fact
guilty. The defendant certifies that he does hereby admit that the facts set
forth below are true, and were this case to go to trial, the United States would

be able to prove those specific facts and others beyond a reasonable doubt.

YC

5
Defendant’s Initials Co 21

 
FACTS

On March 14, 2014, the defendant entered Peter’s Dry Cleaning,
located at 2810 34" Street South, in St. Petersburg, Florida, and pointed a
firearm at the clerk, demanding money. The clerk, fearing for her life, gave the
defendant $53.41 from the cash register, and the defendant fled. The money
taken from the business would have been used, in part, to replenish inventory,
including supplies purchased from outside of the state of Florida.

Beginning on an unknown date and continuing until at least November
4, 2018, the defendant conspired with others to distribute cocaine in St.
Petersburg, Florida. The defendant personally distributed cocaine and cocaine
base, and supervised at least one other cocaine distributor.

One person who distributed cocaine for the defendant was an employee
of an exotic nightclub, who distributed cocaine at the club, and elsewhere,
using the connections she made at the club. In the fall of 2018, L.F. attempted
to persuade the club worker to leave the club, stop selling cocaine for the
defendant, and start selling cocaine with L.F. The club worker did, in fact,
begin distributing cocaine for L.F.

On November 16, 2018, L.F. was at the St. Petersburg home of the club
worker when the defendant arrived to collect a drug payment. The defendant

had a protracted argument with L.F., about L.F.’s attempt to interfere with the

‘ c>
Defendant’s Initials C 5 22

 
defendant’s use of the club worker to distribute cocaine. Finally, the
defendant shot L.F., four times. L.F. died of his gunshot wounds.

On November 19, 2018, the defendant was arrested in Pinellas County,
Florida. In his possession was a .25-caliber, Bryco, semi-automatic pistol that
was manufactured outside of the state of Florida. Prior to November 19, 2018,
the defendant knew he had been convicted of a felony offense, including
Introduction of Contraband into a State Correctional Facility, on or about
March 5, 2018. He had not been pardoned and his right to possess firearms
had not been restored.

The above is merely a brief summary of the events, some of the persons
involved, and other information relating to this case. It does not include, nor
is it intended to include, all of the events, persons involved, or other
information relating to this case.

12. Entire Agreement

This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea
and no other promises, agreements, or representations exist or have been

made to the defendant or defendant's attorney with regard to such guilty plea.

,O
Defendant’s Initials CS 23

 
13. Certification
The defendant and defendant's counsel certify that this plea

agreement has been read in its entirety by (or has been read to) the defendant

and that defendant fully understands its terms.

 

KARIN HOPPMANN
Acting United States Attorney

   

 

 

Corey Siraj i Ww
Corey Small Nathlie Hirt Adams |

Defendant Assistant United States Attorney

 

Jervis Wise, en Christophe? E F. Murray CU
Attorney for Defendant Assistant United States Attorney
Chief, Violent Crimes and

Narcotics Section

 

 

 

 

Attorney for Defendant |

24

 
